DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the Request For Continued Examination submitted on January 15, 2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, Matteo D. Pedini, Reg. No. 66,733 on June 10, 2021 through subsequent communications following a telephone interview on June 8, 2021.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of Claims:
Claim 1 (Currently amended): A computer-implemented method for reducing latency associated with downloading web fonts, the method comprising:
at least one web font associated with a web page being accessed by a client device;
determining a set of characters contained in web content of the web page;
extracting, from the identified web font, a set of glyphs corresponding to the set of characters;
generating a customized lightweight web font containing only the set of glyphs corresponding to only the set of set of characters contained in the web content of the web page; 
validating that the customized lightweight web font can be loaded on the client device; 
providing the customized lightweight web font to the client device to enable rendering of the web content on the client device using the customized lightweight web font; and
upon identifying at least another web font associated with the web page being accessed by the  client device, repeating the method for the at least another web font, 
wherein determining the set of characters comprises dynamically scanning the web content to identify the set of characters in response to a web font request from the client device, and 
wherein validating the customized lightweight web font comprises determining at least one of whether the client device has sufficient bandwidth to download the customized lightweight web font, and whether the customized lightweight web font can be loaded and utilized by a web browser executing on the client device. 

Claim 2 (Original): The computer-implemented method of claim 1, further comprising:
intercepting, from the client device, a web font request for the web font; and
storing the customized lightweight web font in a web font repository,
wherein providing the customized lightweight web font to the client device comprises redirecting the web font request to the web font repository to enable retrieval of the stored customized lightweight web font.

Claim 3 (Cancelled)

Claim 4 (Cancelled)

Claim 5 (Original): The computer-implemented method of claim 1, wherein determining the set of characters comprises accessing a data structure populated with data indicative of the set of characters.

Claim 6 (Original): The computer-implemented method of claim 5, wherein the data structure further comprises an identifier of the web page and an identifier of the web font.

Claim 7 (Currently amended): A system for reducing latency associated with downloading web fonts, the system comprising:
at least one processor; and
at least one memory storing computer-executable instructions, wherein the at least one processor is configured to access the at least one memory and execute the computer-executable instructions to:
identifying [[ a]] at least one web font associated with a web page being accessed by a client device;
determining a set of characters contained in web content of the web page;
extracting, from the identified web font, a set of glyphs corresponding to the set of characters;
generating a customized lightweight web font containing only the set of glyphs corresponding to only the set of set of characters contained in the web content of the web page; 
validating that the customized lightweight web font can be loaded on the client device;
providing the customized lightweight web font to the client device to enable rendering of the web content on the client device using the customized lightweight web font, and
upon identifying at least another web font associated with the web page being accessed by the  client device, repeating the method for the at least another web font, 
wherein the at least one processor is configured to determine the set of characters by executing the computer-executable instructions to dynamically scan the web content to identify the set of characters in response to a web font request from the client device, and 
wherein validating the customized lightweight web font comprises determining at least one of whether the client device has sufficient bandwidth to download the customized lightweight web font, and whether the customized lightweight web font can be loaded and utilized by a web browser executing on the client device..

Claim 8 (Original): The system of claim 7, wherein the at least one processor is further configured to execute the computer-executable instructions to:
intercept, from the client device, a web font request for the web font; and
store the customized lightweight web font in a web font repository,
wherein the at least one processor is configured to provide the customized lightweight web font to the client device by executing the computer-executable instructions to redirect the web font request to the web font repository to enable retrieval of the stored customized lightweight web font.

Claim 9 (Cancelled)

Claim 10 (Cancelled)

Claim 11 (Original): The system of claim 7, wherein the at least one processor is configured to determine the set of characters by executing the computer-executable instructions to access a data structure populated with data indicative of the set of characters.

Claim 12 (Original): The system of claim 11, wherein the data structure further comprises an identifier of the web page and an identifier of the web font.

Claim 13 (Currently amended): A computer program product for reducing latency associated with downloading web fonts, the computer program product comprising a storage medium readable by a processing circuit, the storage medium storing instructions executable by the processing circuit to cause a method to be performed, the method comprising:
Identifying[[ a]] at least one web font associated with a web page being accessed by a client device;
determining a set of characters contained in web content of the web page;
extracting, from the identified web font, a set of glyphs corresponding to the set of characters;
generating a customized lightweight web font containing only the set of glyphs corresponding to only the set of set of characters contained in the web content of the web page; 
validating that the customized lightweight web font can be loaded on the client device;
providing the customized lightweight web font to the client device to enable rendering of the web content on the client device using the customized lightweight web font, and 
upon identifying at least another web font associated with the web page being accessed by the  client device, repeating the method for the at least another web font, 
, and 
wherein validating the customized lightweight web font comprises determining at least one of whether the client device has sufficient bandwidth to download the customized lightweight web font, and whether the customized lightweight web font can be loaded and utilized by a web browser executing on the client device..

Claim 14 (Original): The computer program product of claim 13, the method further comprising:
intercepting, from the client device, a web font request for the web font; and 
storing the customized lightweight web font in a web font repository,
wherein providing the customized lightweight web font to the client device comprises redirecting the web font request to the web font repository to enable retrieval of the stored customized lightweight web font.

Claim 15 (Cancelled)

Claim 16 (Cancelled)

Claim 17 (Original): The computer program product of claim 13, wherein determining the set of characters comprises accessing a data structure populated with data indicative of the set of characters.

Claim 18 (Original): The computer program product of claim 17, wherein the data structure further comprises an identifier of the web page and an identifier of the web font.

Claim 19 (Currently amended): A computer-implemented method for performing a glyph demanding assessment of web content, the method comprising:
scanning the web content to identify a set of characters contained in the web content;
determining a set of attributes associated with the web content, the attributes including a web font identifier corresponding to a web font to be used to render the web content;
populating a data structure with the set of attributes; 
iteratively populating the data structure with each identified character contained in the web content; and
generating a customized lightweight web font containing only the set of glyphs corresponding to only the set of set of characters contained in the web content, and 
upon receiving a web font request from a client device, retrieving the customized lightweight web font, and validating that the customized lightweight web font can be loaded on the client device prior to providing the customized lightweight web font to the client device,
wherein the web content is scanned statically and the data structure is populated prior to receipt of a request for a web page containing the web content and the attributes,
wherein the customized lightweight web font is stored in a web font repository and is associated with the web font identifier corresponding to the web font used to render the web content, and 
wherein validating the customized lightweight web font comprises determining at least one of whether the client device has sufficient bandwidth to download the customized lightweight web font, and whether the customized lightweight web font can be loaded and utilized by a web browser executing on the client device.

Claim 20 (Original): The computer-implemented method of claim 19, wherein scanning the web content comprises scanning the web content dynamically in response to a request for a web page containing the web content.

Claim 21 (Cancelled)

Claim 22 (Original): The computer-implemented method of claim 19, wherein the set of attributes comprises an identifier of a web page containing at least a portion of the web content and an identifier of a web font associated with the web content, and wherein iteratively populating the data structure with each identified character comprises iteratively adding each identified character to a list of characters in the data structure.

Claim 23 (Currently amended): A system for performing a glyph demanding assessment of web content, the system comprising: at least one processor; and 
at least one memory storing computer-executable instructions, wherein the at least one processor is configured to access the at least one memory and execute the computer-executable instructions to: 
scan the web content to identify a set of characters contained in the web content;
determine a set of attributes associated with the web content, the attributes including a web font identifier corresponding to a web font to be used to render the web content;
populate a data structure with the set of attributes; 
iteratively populate the data structure with each identified character contained in the web content; 
and 
upon receiving a web font request from a client device, retrieving the customized lightweight web font, and validating that the customized lightweight web font can be loaded on the client device prior to providing the customized lightweight web font to the client device,
wherein the web content is scanned statically and the data structure is populated prior to receipt of a request for a web page containing the web content and the attributes,
wherein the customized lightweight web font is stored in a web font repository and is associated with the web font identifier corresponding to the web font used to render the web content, and 
wherein validating the customized lightweight web font comprises determining at least one of whether the client device has sufficient bandwidth to download the customized lightweight web font, and whether the customized lightweight web font can be loaded and utilized by a web browser executing on the client device.

Claim 24 (Original): The system of claim 23, wherein the at least one processor is configured to scan the web content by executing the computer-executable instructions to scan the web content dynamically in response to a request for a web page containing the web content.

Claim 25 (Cancelled)

35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 


Reasons For Allowance
The following is an examiner’s statement for reason for allowance.  The closest prior art of record Bacus et al. (U.S. 2011/0090230 Al; herein referred to as Bacus) in view of Kaasila et al. (U.S. 2014/0176563 Al; herein referred to as Kaasila) in further view of Levien et al. (U.S. 2015/0161082 A1; herein referred to as Levien) does not teach a methods, systems and an article of manufacture for reducing latency in a computerized network associated with downloading web fonts when at least one web font associated with a web page is accessed by a client device.   Therein, a set of characters contained in  the web content of the web page are determined by dynamically scanning the web content and a set of glyphs corresponding to the set of characters are extracted from the web page.  Thereafter, a customized lightweight web font containing only the set of glyphs corresponding to only 
Bacus is directed to systems and methods for the creation and distribution of reduced glyph font files.   Bacus teaches some of the elements of the claimed invention: (identifying a web font associated with a web page (see ¶ [0024] “. . . a document author may wish to use a font in a web page . . . “) being accessed by a client device (see Fig. 1 client devices 103, see ¶ [0028]), determining a set of characters contained in web content of the web page (see ¶ [0021]), extracting, from the identified web font (e.g. font definition 801), a set of glyphs (see Fig. 8, ¶ [0027]) corresponding to the set of characters (see ¶ [0026]), generating a customized lightweight web font containing only the set of glyphs { see¶ [0029]) ; and providing the customized lightweight web font to the client device to enable rendering of the web content on the client device using the customized lightweight web font (see¶ [0029]).  However Bacus does not teach all of the elements and limitations of the claimed invention.
Kaasila is directed to techniques for allowing computing devices to support color fonts for presentation.  In combination with Bacus, Kaasila teaches some of the elements of the claimed invention: (determining the set of characters comprises dynamically scanning the web content to identify the set of characters in response to a web font request from the client device 
Levien is directed to techniques for analyzing web pages to determine font subsets.  In combination with Bacus and Kaasila, Levien teaches some of the elements of the claimed invention: (a customized lightweight web font containing only the set of glyphs corresponding to only the set of set of characters contained in the web content of the web page (see ¶ [0042]).  However, the combination of Bacus, Kaasila, and Levien does not teach all of the elements and limitations of the claimed invention.
In particular, the cited prior art does not teach an ordered combination that dynamically generates a customized lightweight web font for each web font associated with a web page, and validating the customized lightweight web font before loading on the client device by determining at least one of whether the client device has sufficient bandwidth to download the customized lightweight web font, and whether the customized lightweight web font can be loaded and utilized by a web browser executing on the client device.   The claimed invention is further distinguished from the cited primary prior art reference Bacus because Bacus requires user intervention to generate and use a lightweight web font, even when combined with Kaasila and Levien, which accounts for some of the deficiencies of Bacus, but not enough to perform the ordered combination represented by the claimed invention.  The limitations as recited: (validating that the customized lightweight web font can be loaded on the client device; upon identifying at least another web font associated with the web page being accessed by the  client device, repeating the method for the at least another web font, wherein validating the customized lightweight web font comprises determining at least one of whether the client device has sufficient bandwidth to download the customized lightweight web font, and whether the customized lightweight web font can be loaded and utilized by a web browser executing on the client device) as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application (pages 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 -2, 5 – 8, 11 – 14, 17 – 20, and 22 – 24 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/JAMES N FIORILLO/Examiner, Art Unit 2444